                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

SHANE SANDOVAL,

                Plaintiff,

v.                                                              No. CV 18-30 MV/CG



KYLE HARTSACK, et al.,

                Defendants.

                              ORDER ON PENDING MOTIONS

          THIS MATTER is before the Court on Plaintiff Shane Sandoval’s Motion for

Leave to Amend Original Complaint, (Doc. 12), filed August 16, 2018; Motion for Leave

to Amend Original Complaint, (Doc. 14), filed September 4, 2018; Motion for Change of

Address, (Doc. 21), filed October 26, 2018; and Motion for Court Order, (Doc. 22), filed

January 14, 2019. After reviewing the record and the relevant law, the Court will

GRANT Plaintiff’s Motion for Leave to Amend Original Complaint, (Doc. 12), Motion for

Leave to Amend Original Complaint, (Doc. 14), and Motion for Change of Address,

(Doc. 21). The Court will DENY Plaintiff Sandoval’s Motion for Court Order, (Doc. 22),

WITHOUT PREJUDICE for the reasons set forth below.

     I.      Motions for Leave to Amend

          Plaintiff Sandoval has filed two Motions seeking leave to amend his original

Complaint to add additional defendants he claims were involved in the events

underlying his original Civil Rights Complaint. (Doc. 12, 14). Federal Rule of Civil

Procedure 15(a)(2) provides: “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave. The court should freely give leave when

                                               1 
                                                 
justice so requires.” Plaintiff Sandoval requests leave to amend in order to add claims

against additional parties involved in the transactions and occurrences that form the

basis of his original Complaint. The Court concludes that it is in the interests of judicial

economy and justice to permit Plaintiff Sandoval to amend the original Complaint. See

Fed. R. Civ. P. 15(a)(2). Accordingly, the Court will GRANT Plaintiff’s Motion for Leave

to Amend Original Complaint, (Doc. 12), and Motion for Leave to Amend Original

Complaint, (Doc. 14).

   II.       Motion for Change of Address

          In his Motion for Change of Address, (Doc. 21), Plaintiff Sandoval notifies the

Court that he is now located at the Otero County Prison facility and asks the Court for

leave to change his address of record. Plaintiff Sandoval is required only to notify the

Court of a change of address and is not required to seek leave of the Court. Therefore,

the Court will GRANT Plaintiff’s Motion for Change of Address, (Doc. 21).

   III.      Motion for Order

          Plaintiff Sandoval’s Motion for Order, (Doc. 22), seeks to compel non-party Otero

County Prison Librarian Ms. Perez to grant Plaintiff additional access to the Otero

County Prison library and to obtain additional resources on Section 1983 claims from

the library. Plaintiff Sandoval makes generalized allegations that he needs greater

access to the library and other research resources, including computers, in order to

adequately present his claims. (Doc. 22 at 2). Plaintiff Sandoval, however, does not

allege or make any claim that he has been injured by inadequate access to the library or

by inadequate resources in the prison. (Doc. 22). See Fogle v. Pierson, 435 F.3d 1252,

1264 (10th Cir. 2006) (inmate must demonstrate that alleged shortcomings in the library



                                               2 
                                                 
or legal assistance program hindered his efforts to pursue a legal claim); Twyman v.

Crisp, 584 F.2d 352, 358 (10th Cir. 1978) (inmate does not have federally protected right

to use of a computer to prepare pleadings). The Court will therefore DENY Plaintiff’s

Motion for Order, (Doc. 22), WITHOUT PREJUDICE, permitting him to file a Motion for

Leave to Amend the Complaint if Plaintiff Sandoval claims, consistent with Federal Rule

of Civil Procedure 11, that he has been injured in his attempts to pursue this action as a

result of inadequate library access.

      IT IS THEREFORE ORDERED:

      (1) Plaintiff’s Motion for Leave to Amend Original Complaint, (Doc. 12), is

GRANTED;

      (2) Plaintiff’s Motion for Leave to Amend Original Complaint, (Doc. 14), is

GRANTED;

      (3) Plaintiff’s Motion for Change of Address, (Doc. 21), is GRANTED; and

      (4) Plaintiff’s Motion for Order, (Doc. 22), is DENIED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            3 
                                              
